IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CYNTHIA L. BIGGS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2225

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 12, 2017.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Judge.

Cynthia L. Biggs, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Robert Quentin Humphrey, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and WINSOR, JJ., CONCUR.